Citation Nr: 0944458	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  03-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for headaches.

2.  Entitlement to service connection for a dental disorder, 
including as a residual of trauma for outpatient treatment 
purposes.

3.  Entitlement to service connection for tinnitus, including 
as secondary to 
service-connected bilateral hearing loss.

4.  Entitlement to a compensable rating for the bilateral 
hearing loss prior to May 7, 2009, and a rating higher than 
10 percent since.

5.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for residuals of injuries to the neck, left shoulder, 
left knee, left leg, and left testicle during vocational 
rehabilitation.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to November 
1983.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2002, March 2004, and March and September 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

Concerning the claim for a higher rating for the bilateral 
hearing loss, in the September 2008 decision mentioned the RO 
initially denied a compensable (i.e., higher than 0 percent) 
rating for this disability.  But in a subsequent May 2009 
decision during the pendency of the appeal for a higher 
rating, the RO increased the rating for this disability to 
10 percent, however, only retroactively effective as of May 
7, 2009, the date of a VA compensation examination.  The 
Veteran has since continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(A Veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  So the 
issue is whether he is entitled to a compensable rating for 
his bilateral hearing loss prior to May 7, 2009, and a rating 
higher than 10 percent since.

The Board previously remanded the dental and tinnitus claims 
in July 2004.

In September 2009, as support for his claims, the Veteran 
testified at a videoconference hearing before the undersigned 
Veterans Law Judge (VLJ) of the Board.

Regrettably, the Board must remand the § 1151 claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The Board is 
going ahead and deciding all of the remaining claims, 
however.


FINDINGS OF FACT

1.  An unappealed August 2006 rating decision denied service 
connection for a headache disorder because there was no 
competent evidence of in-service incurrence of a headache 
disorder.  

2.  The additional evidence received since that August 2006 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, or does not raise 
a reasonable possibility of substantiating this claim for a 
headache disorder.

3.  The Veteran does not have a compensable dental condition.  
He does not have a dental condition or disability as a result 
of combat wounds or other trauma during his active military 
service, and he does not otherwise meet the requirements for 
service connection for the limited purpose of receiving VA 
outpatient dental treatment.



4.  Although there is no competent, persuasive evidence of 
record suggesting the Veteran's tinnitus is directly 
attributable to his military service, there is nonetheless 
competent and credible evidence indicating his tinnitus is at 
least as likely as not etiologically linked to his already 
service-connected bilateral hearing loss.

5.  Since May 7, 2009, the Veteran has had Level IV hearing 
impairment in his right ear and Level V hearing impairment in 
his left ear.  


CONCLUSIONS OF LAW

1.  The August 2006 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).

2.  New and material evidence has not been received since 
that August 2006 decision to reopen the claim for service 
connection for a headache disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria are not met for entitlement to service 
connection for a dental disorder, for purposes of 
compensation and outpatient dental treatment,.  
38 U.S.C.A. §§ 1131, 1721, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 4.150, 17.161 (2009).

4.  Resolving all reasonable doubt in his favor, the 
Veteran's tinnitus is proximately due to, the result of, or 
chronically aggravated by his already service-connected 
bilateral hearing loss.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

5.  The criteria are not met for a compensable rating for the 
bilateral hearing loss prior to May 7, 2009, or for a rating 
higher than 10 percent since.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.85, Diagnostic Code 6100 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Concerning 
the tinnitus claim, though, the Board need not discuss 
whether there has been VCAA compliance because the claim is 
being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

However, a discussion of the duties to notify and assist is 
necessary for the remaining claims of hearing loss, headaches 
disorder, and dental disorder.
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all 
VA notice errors are presumptively prejudicial, in part, 
because it was "complex, rigid, and mandatory."  Id., at 
1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  
See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further stated in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), that "[a]ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Indeed, the Veterans Court held that for an increased-
compensation claim, 38 U.S.C. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  



On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important respects of the Veterans Court's holding in 
Vazquez-Flores, as well as a related case, Schultz v. Peake, 
No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
January 2004, July 2005, December 2007, and March, April, and 
October 2008.  These letters informed him of the evidence 
required to substantiate his claims, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the December 2007 and March and April 2008 
letters complied with Dingess by discussing the downstream 
disability rating and effective date elements of the claims.  
And of equal or even greater significance, after providing 
that additional Dingess notice, the RO went back and 
readjudicated the Veteran's claims in the March 2008 SSOC 
(dental claim) and June 2009 SOC (hearing loss and headaches 
claims) - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  



In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the March 2008 VCAA notice letter is compliant with the 
recent U.S. Court of Appeals for Veterans Claims (Court) 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), since 
this letter sufficiently explained the bases of the prior 
denial (i.e., the deficiencies in the evidence when the claim 
was previously considered).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for VA compensation examinations.  
Therefore, the Board is satisfied the RO has made reasonable 
efforts to obtain any identified medical records.  The record 
is inadequate and the need for a more contemporaneous 
examination occurs only when the evidence indicates the 
current rating may be incorrect.  38 C.F.R. § 3.327(a) 
(2009).  Here, during the period on appeal for his hearing 
loss claim, a VA audiological examination was provided in May 
2009, so relatively recently.  Consequently, another 
examination is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the conditions.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  

Furthermore, at the Board's remand request, the RO arranged 
for the January 2005 VA dental examination for a medical 
nexus opinion concerning the nature and cause of his claimed 
dental disorder - including, in particular, in terms of 
whether it is attributable to dental trauma in his military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  



Also, the duty to provide a VA examination and opinion only 
applies to a claim to reopen a finally adjudicated decision 
if new and material evidence is presented or secured.  
3.159(c)(4)(C)(iii).  Here, the Board is determining there is 
no new and material evidence to reopen the claim for a 
headache disorder.  Hence, there is no requirement to have 
the Veteran examined for a medical nexus opinion unless and 
until he first satisfies this preliminary requirement of 
presenting new and material evidence to reopen his claim.  
The Board is therefore satisfied that the RO has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.  

II.  Analysis

A.  Whether there is New and Material Evidence to Reopen the 
Claim for Service Connection for a Headache Disorder

The RO denied service connection for a headache disorder in 
an August 2006 rating decision because the Veteran did not 
establish evidence of in-service incurrence.  Specifically, 
his STRs were unremarkable for complaint, treatment, 
or diagnosis during service of headaches, and his November 
1983 military separation examination was similarly 
unremarkable for this condition.  The RO notified him of that 
August 2006 decision and apprised him of his procedural and 
appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence of the record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a) (2009). 


New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The evidence at the time of the last and final August 2006 
rating decision consisted of VA and private treatment 
records, VA examination records, and available 
service treatment records.  The evidence that must be 
considered in determining whether there is a basis for 
reopening the Veteran's claim is evidence that has been added 
to the record since that final August 2006 rating decision.  
He has since submitted additional VA and private treatment 
records and personal statements, including personal hearing 
testimony.  



There is still no competent medical evidence on file, 
however, showing any indication of in-service incurrence of a 
headache disorder, which was also previously lacking.  
Indeed, there are no additional service treatment records 
submitted that could substantiate the possibility of a 
diagnosed headache disorder during service.  

While all of the additional medical records mentioned are 
"new" in the sense they did not exist at the time of the 
August 2006 rating decision and, therefore, were not and 
could not possibly have been considered in that earlier 
decision, they are nonetheless immaterial to the central 
issue.  Although the Veteran's new treatment records show he 
has recently been diagnosed with and received treatment for 
migraine headaches, including on an emergency basis, these 
additional records fail to show any incurrence of headaches 
in service or other linkage to his service.  

The Veteran now additionally claims a compounding source of 
his headaches, alleging they also stem from a post-service 
injury in a VA vocational rehabilitation program in 2006.  
And as support for this alternative basis of entitlement, he 
has submitted VA treatment records concerning the incident.  
But even assuming, while not conceding, such injury, this 
fails to establish any etiological correlation between his 
headaches and his period of active duty military service.  
Instead, this evidence speaks more to his other claim, also 
at issue (but being remanded), for § 1151 compensation.  He 
has not submitted any additional records showing he had 
relevant complaints, treatment, or diagnoses of headaches 
during his period of active duty from 1982 to 1983 - 
including, as he is alleging, after being kicked in the left 
side of his face in February 1983, requiring treatment at 
Moncrief Army Hospital for his resulting injuries.  Headaches 
were not one of the injuries complained of or treated 
following that incident.  Therefore, none of the additional 
medical records raises any reasonable possibility of 
substantiating the claim for service connection for a 
headache disorder.  38 C.F.R. § 3.156(a).  In short, the 
additional evidence submitted is not material to this claim 
in that it does not, by itself or when considered with the 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim by suggesting that any of 
his injuries in the February 1983 altercation resulted in a 
chronic headache disorder.

None of the additional evidence since the final and binding 
August 2006 decision addresses this critical element of 
service connection that was explicitly found missing in that 
decision.  Thus, there is no new and material evidence to 
reopen the claim and the petition must be denied.  See 
38 C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni, 5 Vet. App. at 467.

B.  Dental Trauma

The Veteran testified during his recent hearing that he 
suffered dental trauma during service in the February 1983 
personal assault already mentioned.  He says that he was 
kicked in the left side of his face and treated after the 
incident at Moncrief Army Hospital for his resulting 
injuries, some of which were dental.  Apparently, though this 
is not entirely clear, he is seeking service connection due 
to dental trauma for the purpose of receiving VA outpatient 
dental treatment.  See 38 C.F.R. §§ 3.381, 4.150 (2003); see 
also 64 Fed. Reg. 30,392 (June 8, 1999).  Under the holding 
in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for 
service connection is also considered a claim for VA 
outpatient dental treatment.  So the Board will consider his 
entitlement to service connection for both compensation and 
outpatient dental treatment.  

In February 1983, the Veteran was assigned to the Cook School 
at Fort Jackson, South Carolina.  On the evening of February 
27, 1983, he partied at a U. S. Army command sponsored 
activity at the Cadence Club and later returned to the 
barracks.  Late that evening, he was assaulted by unknown 
assailants and sustained severe ocular and facial trauma to 
his left eye.  He was hospitalized until March 4, 1983, 
so for about a week.  

He was seen for dental treatment on March 5 and March 14, 
1983, and referred to oral surgery.  At the March 14, 1983, 
follow-up consultation, it was discovered that he had an 
infraorbital anesthesia from the left infraorbital rim 
extending down to his gum line, believed to be secondary to 
the trauma sustained on February 27, 1983.


Further, the report of his November 1983 military separation 
examination contains an annotation for tooth extraction.  But 
the report does not reveal the specific tooth/teeth in 
question or the reason for the extraction, including whether 
due to trauma.

The Veteran's DD Form 214 shows he served for more than 90 
days, from March 1982 to November 1983, that he was given an 
honorable discharge, and that he was not provided dental care 
within 90 days prior to separation.  

As to the Veteran's claim for service connection for 
residuals of dental trauma, service connection for 
compensation purposes can only be established for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150 (2009), such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if due to 
loss of substance of the body of the maxilla or mandible.  
See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of 
teeth, bone loss through trauma or disease such as to 
osteomyelitis must be shown for purposes of compensability.  
The loss of the alveolar process as a result of periodontal 
disease is not considered disabling.  See Note to Diagnostic 
Code 9913, 38 C.F.R. § 4.150.

Here, the Veteran's dental records in service and other STRs 
fail to show that he sustained any damage to his maxilla 
(upper jaw bone) or mandible (lower jaw bone) during service, 
including in the February 1983 assault mentioned.  It follows 
that entitlement to compensation benefits for the loss of the 
body of the maxilla or mandible also is not shown.  Thus, 
service connection may not be established for compensation 
purposes for missing or damaged teeth, as here.  Id.  
Accordingly, the Board finds that entitlement to VA 
compensation benefits for a dental disorder is not warranted 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  



The Board must also alternatively consider whether service 
connection may be established for the purpose of outpatient 
dental treatment, based on the criteria set forth in 
38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 
(1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 
(1992) (en banc) (holding that the Board is required to 
consider a Veteran's claim under all applicable provisions of 
law and regulation whether or not the claimant specifically 
raises the applicable provision); Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The determination of whether service 
connection may be established for the purpose of outpatient 
dental treatment is based on the criteria set forth in 
38 C.F.R. § 3.381.  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. § 3.381(a), 17.161 (2009).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding that a dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service; (2) Teeth 
noted as filled at entry will be service connected if they 
were extracted or if the existing filling was replaced after 
180 days or more of active service; (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected; (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service; (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service; (6) Teeth noted as missing at entry 
will not be service connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  The following will not be 
service connected for treatment purposes:  (1) calculus; (2) 
acute periodontal disease; (3) 3rd molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
(4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

It is important to note that teeth extracted because of 
chronic periodontal disease will be service connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

There are various categories of eligibility for VA outpatient 
dental treatment, including Veterans having a compensable 
service-connected dental condition (Class I eligibility); 
one-time treatment for Veterans having a noncompensable 
service-connected dental condition (Class II eligibility); 
those having a noncompensable service- connected dental 
condition adjudicated as resulting from a combat wound or 
other service trauma (Class II(a) eligibility); those who 
were detained as a POW (Class II(b) and Class II(c) 
eligibility); those who made prior applications for, and 
received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that 
were lost during any period of service prior to his or her 
last period of service (Class IIR (Retroactive) eligibility); 
those having a dental condition professionally determined to 
be aggravating disability from an associated service-
connected condition or disability (Class III eligibility); 
those whose service-connected disabilities are rated at 100 
percent by schedular evaluation or who are entitled to the 
100 percent rating by reason of individual unemployability 
(Class IV eligibility); those who participate in a 
rehabilitation program under 38 U.S.C. chapter 31 (Class V 
eligibility); and those who are scheduled for admission or 
who are otherwise receiving care and services under chapter 
17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

The Veteran does not qualify for Class I eligibility for VA 
dental treatment because, as discussed above, there is no 
basis for establishing service connection for any dental 
disorder for compensation purposes (Class I eligibility).  

The Veteran also fails to establish eligibility for Class II 
treatment, one-time dental treatment for Veterans having a 
noncompensable service-connected dental condition or 
disability in existence at the time of discharge.  Class II 
eligibility requires that, for Veterans discharged after 
September 31, 1981, an application for treatment must be made 
within 180 days after discharge from service.  See 73 FR 
58875 (Oct. 8, 2008).  The Veteran is ineligible for Class II 
treatment in two respects.  First, he applied for dental 
treatment in July 2002, nearly two decades after his 
separation from active duty service in November 1983, so far 
later than the requisite 180 days.  Second, it is not 
documented that he had any diagnosed dental disability at 
time of separation.

Nor is there any indication the Veteran is a prisoner of war 
(POW), precluding entitlement to Class II(b) and Class II(c) 
treatment.  See 38 C.F.R. § 17.161(d), (e).  Nor is there any 
suggestion that he is entitled to Class IIR retroactive 
eligibility pursuant to 38 C.F.R. § 17.161(f).  There is also 
no indication in the record that he has a dental condition 
that impairs or aggravates a service- connected condition 
(Class III eligibility), see 38 C.F.R. § 17.161(g); that he 
has disabilities rated as 100 percent disabling by schedular 
evaluation or due to individual unemployability (Class IV 
eligibility), or that he is a Chapter 31 vocational 
rehabilitation trainee (Class V eligibility).  See 38 C.F.R. 
§ 17.161(h), (i).  Nor is he receiving or due to receive VA 
care and treatment under Chapter 17 (Class VI eligibility).  
See 38 C.F.R. § 17.161(j).

Most importantly, though, the Veteran's appeal for service 
connection stems from claimed dental trauma from a personal 
assault during service.  That is to say, he is claiming Class 
II(a) eligibility, which, as explained, is available to those 
having a noncompensable service-connected dental condition 
adjudicated as resulting from a combat wound or other service 
trauma.  Unfortunately, however, the Veteran also has failed 
to establish his Class II(a) eligibility, even acknowledging 
that he was assaulted during service in February 1983.

To assist in deciding this claim, VA obtained dental opinions 
concerning the nature and extent of the injuries the Veteran 
sustained while in the military, including specifically in 
the February 1983 altercation at issue.  In this regard, 
the report of a January 2005 VA dental examination provides 
competent evidence specifically discounting the notion that 
the Veteran's current dental condition is due to the trauma 
to his face during service in that February 1983 incident.  
The examiner described the Veteran's current dental 
conditions as calculus of the mouth and plaque and, instead, 
attributed these problems to inadequate oral hygiene.  A 
November 2005 VA dentist's opinion was based on a thorough 
review of the Veteran's service dental records, but also 
concluded unfavorably against the notion of dental trauma.  
The November 2005 report of this dental examiner's findings 
explicitly found there was no dental trauma in service, and 
further, that the dental records in service did not confirm 
that any teeth were extracted as a result of the February 
1983 incident at issue.  An even more recent January 2007 
statement from the Chief of the Dental Service of the 
Tennessee Valley Healthcare System (HCS) reiterated this 
finding of no dental trauma in service.  After reviewing the 
Veteran's service treatment records and the other dental 
records in his claims file, this January 2007 VA commenting 
dentist stated that his review of the file "[did] not reveal 
any evidence to support loss of teeth due to trauma.  The 
medical record does succinctly document the extent of the 
injury to the left side of the face but is silent relative to 
any oral or dental injury."

The Veteran, therefore, has not presented any competent and 
credible evidence of any dental trauma in service that may 
have led to any of his current dental conditions.  While, 
even as a layman, he is competent to proclaim having 
sustained dental trauma during his service in the manner 
alleged - the February 1983 assault, his testimony 
concerning this is not also credible given the unfavorable 
opinions of the VA dental examiners to the contrary.  
38 C.F.R. § 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing competency from weight and 
credibility, which are factual determinations going to the 
ultimate probative value of evidence).  Therefore, he is not 
entitled to Class II(a) VA outpatient dental treatment.  38 
C.F.R. § 17.161(c).  


There is no evidence the Veteran otherwise has a dental 
disorder for which 
service-connected treatment may be granted.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a dental disorder, 
including as a residual of trauma for the purposes of both 
compensation and obtaining VA outpatient dental treatment.  
So there is no reasonable doubt to resolve in the Veteran's 
favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  Service Connection for Tinnitus, including Secondary to 
Service-Connected Bilateral Hearing Loss

The evidence of record and the Veteran's March 2005 statement 
raise the issue of service connection for the Veteran's 
tinnitus disorder, on a secondary basis to his already 
service-connected bilateral hearing loss.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1131, 1153 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected disease or 
injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2009).

In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).  When determining service connection, all theories of 
entitlement, direct and secondary, must be considered.  
Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  
Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

There is no disputing that the Veteran meets the first and 
perhaps most fundamental requirement for any service-
connection claim, that is, proof of the existence of a 
current disability of tinnitus.  This is evident from the 
Veteran's several VA audiological compensation examinations.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).

The Board acknowledges that his service treatment records are 
silent for tinnitus and there is no competent evidence 
directly attributing tinnitus to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Indeed, the December 2001 and June 
2006 VA compensation examiners specifically discounted the 
possibility that the Veteran's tinnitus is etiologically 
linked to service on a direct basis.



It appears the Veteran has provided somewhat inconsistent 
reports to treating physicians and VA examiners of whether 
the onset of his tinnitus dates back to service or more 
recently.  Nevertheless, the Board finds that he has 
established his claim by means of secondary service 
connection.  The August 2003 and May 2009 VA examination 
reports provide competent medical nexus evidence supporting 
the notion that his tinnitus is related on a secondary basis 
to his service-connected bilateral hearing loss.  Likewise, 
an April 2005 statement by Dr. D.S. similarly indicates his 
tinnitus is etiologically related to his hearing loss.  
38 C.F.R. § 3.310(a) and (b); Allen, 7 Vet. App. 439.  See 
also McQueen v. West, 13 Vet. App. 237 (1999) (indicating, 
like in Wallin and Velez, cited above, that competent medical 
nexus evidence is required to associate a secondary condition 
with a service-connected disability).

Accordingly, resolving all reasonable doubt in his favor, the 
Board finds sufficient evidence to grant the Veteran's claim 
for service connection for tinnitus on the grounds that it is 
secondary to his already service connected bilateral hearing 
loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

D.  Entitlement to a Compensable Disability Rating for 
Bilateral Hearing Loss prior to May 7, 2009, and a Rating 
Higher than 10 Percent Since

With respect to the claim for his bilateral hearing loss 
disorder, he is not appealing his initial rating assigned in 
a previous rating decision, so the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, that said, the Court 
recently held that in determining the "present level" of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  The 
relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed in November 2007 
- so in this case, November 2006 - until VA makes a final 
decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.400(o)(2) (2009).  

It is important for the Veteran to understand that the 
assignment of disability ratings for hearing impairment are 
derived by a mechanical - meaning nondiscretionary, 
application of the rating schedule to the numeric 
designations based on the examination results.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).  

Table VII (Percentage Evaluations for Hearing Impairment) is 
used to determine the percentage evaluation by combining the 
Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point 
where the rows and column intersect.  38 C.F.R. § 4.85(e).  

VA regulations also provide that, in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) further provide that, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

During the entire period on appeal (from November 2006) for 
this claim for a higher rating, the only pertinent medical 
evidence for consideration is a VA audiology examination in 
May 2009.  

At the outset, his claim for a compensable rating for the 
staged period prior to May 7, 2009 must fail.  Without any 
audiometric evidence establishing otherwise, there is simply 
no basis for the Board to assign the Veteran a compensable 
disability rating for the period prior to the May 2009 VA 
audiology examination.

As for the May 2009 VA examination, his puretone thresholds, 
in decibels, were as follows:




HERTZ 




1000
2000
3000
4000
RIGHT

25
25
60
85
LEFT

35
25
60
85

The average puretone threshold was 49 dB in the right ear and 
50 dB in the left ear.
Speech audiometry revealed speech recognition ability of 72 
percent in both ears.  

Applying the results of that May 2009 VA examination to Table 
VI yield values of Level IV hearing impairment for his right 
ear and Level V hearing impairment for his left ear.  The 
provisions of 38 C.F.R. § 4.86, for exceptional hearing loss, 
are not applicable here.  Applying these values to Table VII, 
the May 2009 examination results indicate his bilateral 
hearing loss is only 10-percent disabling from the date of 
the examination.  

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his 
claim.  While he is competent to describe his symptoms, as 
this is capable of lay observation and experience, where, as 
here, there is such a marked contrast between his reported 
symptomatology and the objective clinical findings, the Board 
must determine which is more probative.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 
38 C.F.R. § 3.159(a)(2).  
And the Board finds that the objective evidence is more 
probative than his descriptions of the severity of his 
symptoms.  The Board bases this determination partly on the 
notion that, if in fact his symptoms were as severe as 
alleged, including insofar as their frequency and duration, 
they would have been evident when examined, but they were not 
- certainly not to the level required for a higher 20 
percent rating.  

During the May 2009 VA examination, the examiner noted the 
Veteran's hearing loss cause significant effects on his 
occupational duties, but indicated that these were resolved 
by assignment of different duties.  Rather, his situation of 
greatest difficulty was at home, hearing speech over the 
television and hearing conversation.  The examiner added that 
the Veteran does not have impairment of many daily 
activities, including ambulating, dressing, feeding, bathing, 
driving, toileting, and grooming.  That was a sufficient 
description of the effect of his disability on his daily 
activities and employment.  38 C.F.R. § 4.10.  See Martinak 
v. Nicholson, 21 Vet. App. 447 (2007).



The Veteran, as mentioned, already has what amounts to a 
"staged" rating since, effective as of May 7, 2009, his 
rating increased from 0 to 10 percent.  And there is no basis 
to further "stage" his rating under Hart because his 
hearing loss has never been more than 10-percent disabling at 
any time since November 2006 (one year prior to filing his 
current claim).  And since, for these reasons and bases 
discussed, the preponderance of the evidence is against his 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  See also 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no 
evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 10 percent schedular rating for his 
bilateral hearing loss.  See 38 C.F.R. § 4.1, indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993), the Court reiterated that the disability 
rating, itself, is recognition that industrial capabilities 
are impaired.  Furthermore, there is no evidence of any other 
exceptional or unusual circumstances, such as frequent 
hospitalizations, to suggest the Veteran is not adequately 
compensated for this disability by the regular rating 
schedule.  His evaluation and treatment has been primarily-
if not exclusively, on an outpatient basis, not as an 
inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).




ORDER

As new and material evidence has not been received, the claim 
for service connection for a headache disorder is not 
reopened.  

But the claim for service connection for tinnitus, including 
secondary to the 
service-connected bilateral hearing loss, is granted.

The claim for service connection for a dental disorder, 
including as a residual of trauma for compensation and/or 
treatment purposes, is denied.

The claim for a compensable rating for bilateral hearing loss 
prior to May 7, 2009; and a rating higher than 10 percent 
since, is denied.


REMAND

Before addressing the remaining claim on appeal for § 1151 
compensation, the Board finds that additional development is 
required.  

Although the record is not entirely consistent, the Veteran 
has alternatively reported that in the course of a VA 
Vocational Rehabilitation program in 2006, while at a Farrier 
school, he was injured by a horse.  He testified during his 
recent September 2009 hearing that the horse was very large 
and sat on him as he was shoeing the animal, whereas his 
contemporaneous VA treatment records indicate, instead, that 
the horse kicked him.  In any event, regardless of the 
specific manner of injury in that accident, he asserts he has 
chronic residual disability - including affecting his neck, 
left shoulder, left knee, left leg, and left testicle, 
thereby entitling him to § 1151 compensation.

Section 1151 compensation is awarded for qualifying 
additional disability in the same manner as if such 
additional disability were service connected.  The purpose of 
the statute is to award benefits to those Veterans who were 
disabled as a result of VA treatment or vocational 
rehabilitation.  38 U.S.C.A. § 1151(a) (West 2002).  

Specifically, a disability or death is considered a 
qualifying additional disability or a qualifying death if it 
was not the result of the Veteran's willful misconduct, and 
the disability or death was proximately caused (A) by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purposes under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title, or (B) by participation in a program (known 
as "compensated work therapy program") under section 1718 of 
this title.  38 U.S.C.A. § 1151(a)(2).

Moreover, it must be shown that the Veteran's participation 
in an essential activity or function of the training, 
services or compensated work therapy program provided or 
authorized by VA proximately caused the disability or death.  
See 38 C.F.R. § 3.361(d)(3).  

Concerning the incident in question, the Veteran has 
submitted relevant VA treatment records indicating that some 
injury occurred dealing with a horse.  He also personally 
submitted some vocational rehabilitation program records for 
a Farrier school in 2006.  The RO indicated it reviewed his 
vocational rehabilitation file in denying his § 1151 claim in 
the June 2009 SSOC.  Importantly, though, the vocational 
rehabilitation file is not currently associated with the 
Veteran's claims folder, so the Board also may consider the 
information in it.  Moreover, his personally submitted 
records are sparse and likely incomplete.  In particular, 
there is little documentation concerning his leave of absence 
from the program starting around August 2006, when he 
contends, and VA treatment records corroborate, that he was 
injured by a horse.

Because this potentially missing information is critical in 
establishing his entitlement to compensation pursuant to 38 
U.S.C.A. § 1151, further development is required to determine 
whether on the date of the horseshoeing incident in question 
the Veteran was participating in an essential activity or 
function that was part of his vocational rehabilitation 
program.

Accordingly, this remaining § 1151 claim is REMANDED for the 
following additional development and consideration:  

1.	Determine whether the Veteran has a VA 
vocational rehabilitation folder and, if he 
does, obtain this folder and associate it with 
the other evidence in his claims file for 
consideration in this appeal.  If efforts to 
obtain his vocational rehabilitation records 
prove futile, this must be documented and he 
appropriately notified.  38 C.F.R. 
§ 3.159(c)(2), ()(3).

2.	Then readjudicate the claim for § 1151 
compensation in light of any additional 
evidence, including considering whether the 
Veteran was participating in an essential 
activity or function that was part of his 
vocational rehabilitation program when injured 
by the horse on the day in question.  If this 
claim is not granted to his satisfaction, send 
him a SSOC and give him an opportunity to 
respond to it before returning the file to the 
Board for further appellate consideration of 
this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


